Christianson, Justice.
This is a companion case to Bricelyn School Dist. v. Board of Co. Commrs. 238 Minn. 53, 55 N. W. (2d) 597, filed herewith. The controlling question in each case is the same.
In the instant case, the board of county commissioners of Faribault county granted a petition for the formation of a common school district out of lands which in part were located within Frost Independent School District No. 131, organized pursuant to M. S. A. *631949, §§ 122.40 to 122.57, commonly known as the school district reorganization act. School District No. 131 and others appealed to the district court, which affirmed the order of the county board. On appeal to this court from an order denying its alternative motion for amended findings or a new trial, appellants contend that the county board lacked jurisdiction to form a new school district from lands situated within a school district organized' under the reorganization act.
Based on the decision in Bricelyn School Dist. v. Board of Co. Commrs. 238 Minn. 53, 55 N. W. (2d) 597, filed herewith, the order of the district court is reversed.
Reversed and remanded with directions to enter judgment for appellants.